People v Walters (2020 NY Slip Op 05538)





People v Walters


2020 NY Slip Op 05538


Decided on October 7, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-11585 
2018-11586
2018-11588

[*1]The People of the State of New York, respondent,
vJohn Walters, appellant. (Ind. Nos. 2418/17, 2540/18; S.C.I. No. 5666/18)


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from three judgments of the Supreme Court, Kings County (Suzanne Mondo, J., at pleas; William Miller, J., at sentences), all rendered August 16, 2018, convicting him of criminal possession of a forged instrument in the third degree under Indictment No. 2418/17, attempted criminal possession of a forged instrument in the second degree under Indictment No. 2540/18, and criminal possession of a forged instrument in the third degree under Superior Court Information No. 5666/18, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Bonner, 73 AD3d 799; People v Montalvo, 28 AD3d 793; People v Robinson, 303 AD2d 693; cf. People v Gonzalez, 47 NY2d 606).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court